     0:19-cr-00420-JMC          Date Filed 03/31/21      Entry Number 228         Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

United States of America            )                 Criminal Action No. 0:19-cr-420-JMC
                                    )
       v.                           )
                                    )                         ORDER AND OPINION
George Alexander Underwood,         )
John Ricardo Neal, Jr., and Robert  )
Andrew Sprouse                      )
                                    )
____________________________________)

       Currently before the court is the Government’s Motion in Limine to Limit or Exclude

Improper Expert Testimony. (ECF No. 203.) Defendants George Alexander Underwood

(“Underwood”), John Ricardo Neal, Jr. (“Neal”), and Robert Andrew Sprouse (“Sprouse”) have

entered a Response in Opposition to the Motion. 1 (ECF No. 211.) The court GRANTS the

Government’s Motion in Limine as set forth below. (ECF No. 203.)

                      I. FACTUAL AND PROCEDURAL BACKGROUND

       Underwood was elected Sheriff of Chester County in November 2012 and served as Sheriff

until May 2019. (ECF No. 146 at 1.) During Underwood’s tenure as Sheriff, Sprouse served as

Underwood’s Chief Deputy and Neal was a lieutenant in the Chester County Sheriff’s Office. (Id.

at 1-2.) On May 7, 2019, a federal grand jury returned an eight-count Indictment charging

Defendants with civil rights violations, obstruction of justice, and false statements in relation to a

conspiracy to conceal excessive use of force and unlawful arrest. (ECF No. 2.) A Superseding

Indictment added allegations of financial misconduct on November 20, 2019. (ECF No. 81.) Trial

was subsequently scheduled for August 2020. (ECF No. 122.)



1
  Defendants’ Response was apparently misfiled as responding to ECF No. 168, rather than the
instant Motion. (See ECF Nos. 203, 211.)
                                             1
        0:19-cr-00420-JMC         Date Filed 03/31/21    Entry Number 228        Page 2 of 9




         In June 2020, prosecution of the case was transferred from the U.S. Attorney’s Office for

the District of South Carolina (“USAO”) to the U.S. Department of Justice, Criminal Division,

Public Integrity Section (“DOJ”). (ECF Nos. 127, 129, 132, 136, 128.) On September 16, 2020,

more than three weeks before the superseding indictment deadline, a federal grand jury returned a

seventeen-count Second Superseding Indictment against Defendants. (ECF No. 146.) The Second

Superseding Indictment added a federal program theft charge as well as a series of wire fraud

charges. (Id.) Specifically, it charged:

         x   Underwood with conspiracy, falsification of records in federal investigation,
             federal program theft, deprivation of rights, false statement, tampering, and
             wire fraud;
         x   Neal with conspiracy, falsification of records in federal investigation, federal
             program theft, deprivation of rights, and wire fraud; and
         x   Sprouse with conspiracy, falsification of records in federal investigation,
             federal program theft, tampering, and false statement.
(Id.)

         Trial in this matter is set to begin on April 12, 2021. (ECF No. 199.) The Government

previously filed a Motion in Limine to exclude certain opinion and expert testimony. (See ECF

No. 168.) The court excluded in relevant part expert testimony that would have opined on whether

Underwood and Neal “met the constitutional standard of objective reasonableness.” (ECF No.

188.) The court further observed that, while “defense counsel anticipates calling an expert witness

to elucidate professional standards, defense counsel agreed at the motion hearing that the expert

cannot draw a legal conclusion. Therefore, the court precludes the admission of testimony that

states a legal conclusion, including” whether the conduct undertaken by Underwood or Neal “was

reasonable or justified.” (Id.)

         In early March 2020, the Government filed the instant Motion in Limine to Limit or

Exclude Improper Expert Testimony. (ECF No. 203.) Specifically, the Government seeks to

exclude or limit the testimony of expert Ray Nash. (Id.) Defendants have responded in opposition
                                                  2
      0:19-cr-00420-JMC         Date Filed 03/31/21       Entry Number 228          Page 3 of 9




to the instant Motion. (See ECF No. 211.)

                                       II. LEGAL STANDARD

       “Questions of trial management are quintessentially the province of the district

courts.” United States v. Smith, 452 F.3d 323, 332 (4th Cir. 2006). “The purpose of a motion

in limine is to allow a court to rule on evidentiary issues in advance of trial in order to avoid delay,

ensure an even-handed and expeditious trial, and focus the issues the jury will consider.” United

States v. Verges, No. 1:13-cr-222-JCC, 2014 WL 559573, at *2 (E.D. Va. Feb. 12, 2014). When

ruling upon a motion in limine, a federal district court exercises “wide discretion.” United States

v. Aramony, 88 F.3d 1369, 1377 (4th Cir. 1996) (quoting United States v. Heyward, 729 F.2d 297,

301 n.2 (4th Cir. 1984)). However, a motion in limine “should be granted only when the evidence

is clearly inadmissible on all potential grounds.” Verges, 2014 WL 559573, at *3; see also Fulton

v. Nisbet, C/A No. 2:15-4355-RMG, 2018 WL 565265, at *1 (D.S.C. Jan. 25, 2018).

       Federal Rule of Evidence 704(a) “allows the admission of expert testimony that embraces

an ultimate issue to be decided by the trier of fact.” United States v. McIver, 470 F.3d 550, 561

(4th Cir. 2006) (internal marks omitted). “In other words, questions of fact that are committed to

resolution by the jury are the proper subject of opinion testimony.” Id. Yet experts cannot offer

“opinion testimony that states a legal standard or draws a legal conclusion by applying law to the

facts.” Id. at 562. The Court of Appeals for the Fourth Circuit has warned that distinguishing

between the two “‘is not always easy to discern,’ and ‘drawing that line requires a case-specific

inquiry of the charges, the testimony, and the context in which it was made.’” United States v.

Purpera, No. 19-4158, 2021 WL 406305, at *8 (4th Cir. Feb. 5, 2021) (quoting United States v.

Campbell, 963 F.3d 309, 314 (4th Cir. 2020)) (noting the district court properly ordered the expert

to “stay away from the words ‘lawful’ and ‘legal’ because he ‘isn’t a legal expert’”) (citation

                                                   3
       0:19-cr-00420-JMC        Date Filed 03/31/21      Entry Number 228         Page 4 of 9




omitted); In re Titanium Dioxide Antitrust Litig., No. CIV.A. RDB-10-0318, 2013 WL 1855980,

at *3 (D. Md. May 1, 2013) (“[C]ourts have deemed inadmissible testimony that a dog bite

constituted ‘deadly force,’ or that a product was ‘unreasonably dangerous.’” (citation omitted)).

                                           III. DISCUSSION

         The Government seeks to exclude or limit all eleven “expert opinions” that Nash, via a

“Summary Report of Expert Witness Testimony,” has represented he will offer at trial. (See ECF

Nos. 203 at 1-2; 203-2.) In Response, Defendants do not individually address each of the

Government’s arguments, instead offering more generalized contentions. The court examines

Defendants’ disputations before turning to the specific expert opinions at issue.

         First, Defendants contend the instant Motion is premature because trial has not yet started.

(ECF No. 211 at 2-3.) Defendants insist that the Motion “presupposes . . . Defendants will fail to

present evidence at trial to lay the foundation for this expert testimony to be admissible[,]” thus

attempting to “shift the[] burden to Defendants.” (Id. at 3.) Defendants point out there have been

no depositions or affidavits provided to “determin[e] what will be presented at trial.” (Id. at 3-4.)

In other words, “Defendants need to be afforded the opportunity to present their evidence at trial

before a ruling can be made regarding what evidence is and is not proper for the Defendants’ expert

to opine.” (Id. at 4.)

         Second, relying on Daubert2 and Federal Rules of Evidence 403 and 702, Defendants insist

“[t]here is no evidence that [Nash’s] testimony . . . will confuse or confound the jury or lead them

to make an irrational and/or unfounded decision in this case. This is especially true since [Nash’s]

testimony . . . will be consistent with testimony offered by the witnesses called during trial.” (Id.

at 7.) They further emphasize that “Nash intends on offering opinion testimony, based on his


2
    Daubert v. Merrell Dow Pharms., 509 U.S. 579, 597 (1993).
                                               4
      0:19-cr-00420-JMC          Date Filed 03/31/21       Entry Number 228          Page 5 of 9




education, training, and experience, as well as his work performed in this case. He expects to testify

that Defendants’ actions complied with national, state, and local policies and procedures. This

testimony is clearly relevant to the issues before the jury in this case.” (Id. at 6.)

        Third, Defendants stress that Nash’s expert testimony is relevant and admissible. (Id. at 7.)

Defendants maintain they have not yet been required to “provide a link between their expert’s

testimony and their theory of defense.” (Id. at 8.) They also claim the Government’s contention

“that a factual predicate must be presented” for Nash’s “opinions to be relevant” requires “facts to

be presented [at] trial before [this] determination can be made.” (Id.)

        The Government claims Nash’s testimony is improper for the following reasons:

        x   Proposed Opinions 1, 3, 5, and 7 through 11 contain legal conclusions that this
            court previously excluded from the trial. (See ECF No. 188.)
        x   Proposed Opinions 1, 3, and 7 through 10 are irrelevant.
        x   Proposed Opinions 2 and 4 would not help the jury, as these opinions “purport
            to interpret what occurred on the Facebook Live video of the events leading up
            to Simpson’s arrest.”
        x   Proposed Opinion 6 “makes broad generalizations about the use of ‘holds’ by
            law enforcement” without providing a basis for the opinion.
        x   Proposed Opinions 8 and 10 “attempt to introduce, under the guise of expert
            opinion, testimony regarding the defendants’ mental state that should properly
            come in through a fact witness.”

(ECF No. 203 at 4, 19-20.)

        Here, the court grants the Government’s Motion as set forth below. The testimony in

Proposed Opinion 1 shall be excluded insofar as it states a legal conclusion by asserting

Underwood’s instructions “were appropriate, lawful[,] and reasonable” after Underwood

instructed Simpson to stay out of the area. (ECF No. 203-2 at 1-2.) The court’s previous ruling

addressed this issue. (See ECF No. 188.) Proposed Opinion 1 also appears to be immaterial, as the

Government’s “position is that Simpson fully complied with Underwood’s instructions, but



                                                   5
     0:19-cr-00420-JMC          Date Filed 03/31/21      Entry Number 228         Page 6 of 9




Underwood arrested him nonetheless, for reasons unrelated to Simpson’s whereabouts.” (ECF No.

203 at 9.) Thus, “[w]hether or not those instructions were lawful or appropriate is irrelevant.” (Id.)

       Proposed Opinions 2 and 4 are excluded because they are unhelpful to the jury. These

opinions recount what occurred during the Facebook Live video, stating that Simpson “did appear

to enter the roadway after being instructed by Sheriff Underwood to stay on his porch[,]” as well

as “Sheriff Underwood did advise Simpson that he was under arrest prior to restraining him by

stating, ‘[y]ou’re going to jail.’” (ECF No. 203 at 11; 203-2.) However, “jurors using common

sense and their faculties of observation” may interpret such events within the instant video

evidence “without the help of an expert.” United States v. Dorsey, 45 F.3d 809, 814 (4th Cir. 1995);

McCoy v. Biomet Orthopedics, LLC, No. CV ELH-12-1436, 2021 WL 252556, at *12 (D. Md.

Jan. 25, 2021) (“[P]roposed [expert] testimony that concerns matters within the common

knowledge and experience of a lay juror does not pass muster.”); Shreve v. Sears, Roebuck & Co.,

166 F. Supp. 2d 378, 392-93 (D. Md. 2001) (“[A]n expert’s opinion is helpful to the trier of fact,

and therefore relevant under Rule 702, only to the extent the expert draws on some special skill,

knowledge or experience to formulate that opinion.” (citation and internal marks omitted)).

       Proposed Opinions 3 and 5 are barred to the extent they offer an impermissible legal

conclusion. (See ECF No. 188.) These opinions state, inter alia, that Underwood “had probable

cause to arrest . . . Simpson” and “Neal would have been legally authorized to use appropriate

physical force” against Simpson. (ECF No. 203-2 at 2.) However, the Government “does not object

to Nash offering testimony regarding the applicable standards of police conduct or whether

Underwood and Neal complied with such standards.” (ECF No. 203 at 13.)

       Likewise, the court limits Proposed Opinion 6 because Nash provides no “sufficient facts

or data” to support his assertion that placing a “hold” on an imprisoned individual, thus extending

                                                  6
      0:19-cr-00420-JMC         Date Filed 03/31/21        Entry Number 228         Page 7 of 9




that person’s imprisonment, “is a common, legal, and reasonable practice frequently applied by

law enforcement officials in [South Carolina].” (ECF No. 203-2 at 3.) As the Government correctly

observes, Nash may testify about his personal experience with the use of holds but must provide a

sufficient basis for opinions that go beyond his own experience. See Oglesby v. Gen. Motors Corp.,

190 F.3d 244, 250 (4th Cir. 1999) (“A reliable expert opinion must be based on scientific,

technical, or other specialized knowledge and not on belief or speculation, and inferences must be

derived using scientific or other valid methods.”); Cooper v. Smith & Nephew, Inc., 259 F.3d 194,

200 (4th Cir. 2001) (finding no abuse of discretion after the district court found an expert unreliable

because the expert “asserted what amounted to a wholly conclusory finding based upon his

subjective beliefs rather than any valid scientific method”).

        Proposed Opinions 7, 8, and 10 shall be limited. Proposed Opinion 7 states in part that

“Simpson’s arrest for Grand Larceny was lawful.” (ECF No. 203-2 at 3.) Proposed Opinion 8

maintains that Defendants “were arguably empowered to make a lawful forcible entry into . . .

Simpson’s home, make a cursory search for evidence (including cell phones), and seize items

reasonably thought to be evidence of a crime under recognized exceptions to the search warrant

rule.” (ECF No. 203-2 at 3.) Proposed Opinion 10 asserts in part that “[i]t was appropriate and

lawful for deputies to search for, locate, identify, and/or seize . . . Simpson’s cell phone as evidence

of the crime that resulted in his arrest, as well as any unlawful resistance to that arrest[.]” (Id.)

        The Government posits that Defendants “are not charged with any crime” related to

Simpson’s arrest, and the jury thus “will not be called on to determine the lawfulness of that arrest.”

(ECF No. 203 at 16.) The Government also notes it does not contend Defendants “forcibly” entered

Simpson’s home; rather, it expects the evidence to “show that . . . Simpson ultimately consented




                                                   7
     0:19-cr-00420-JMC          Date Filed 03/31/21      Entry Number 228         Page 8 of 9




to the entry.” (ECF No. 203 at 18.) Likewise, the Government observes the evidence will likely

show “the seized phone did not belong to Simpson.” (Id.)

       Proposed Opinions 7, 8, and 10 will be barred at trial to the extent they concern

impermissible legal conclusions. (See ECF No. 188.) Moreover, insofar as Defendants seek to

argue they arrested Simpson, entered the residence, and seized a phone based upon “evidence of a

crime[,]” rather than to impair a federal proceeding, the court observes that “a defendant cannot

distract the jury by introducing evidence concerning a potential defense that he never raised.”

United States v. Zayyad, 741 F.3d 452, 460 (4th Cir. 2014). Thus, “to present a theory or belief

that might have justified [Defendants’] actions, . . . [Defendants] must present evidence that [they]

in fact relied on that theory or belief.” Id.; United States v. Hedgepeth, 418 F.3d 411, 419 (4th Cir.

2005) (“Relevancy must thus be determined in relation to the charges and claims being tried, rather

than in the context of defenses which might have been raised but were not.”). Therefore, if

necessary, the court will address these matters during trial based on the theories or evidence

ultimately presented by Defendants.

       Proposed Opinion 9 is barred as irrelevant. This opinion maintains it was “lawful” for

Defendants “to instruct a subordinate officer” without direct knowledge of the incident “to draft a

search warrant for . . . Simpson’s home.” (ECF No. 203-2 at 3.) But the Government does not

“contend that it was inappropriate or unlawful for” the subordinate officer to draft the warrant at

Defendants’ direction. (ECF No. 203 at 16.) The court further notes this opinion is excluded to the

extent it includes an impermissible legal conclusion. (See ECF No. 188.)

       Lastly, Proposed Opinion 11 will be barred to the extent it contains impermissible legal

conclusions. (See id.) This opinion states that Underwood’s disciplinary actions against “Major

McDaniel and Chief Sprouse were appropriate and lawful under the circumstances and in

                                                  8
     0:19-cr-00420-JMC         Date Filed 03/31/21      Entry Number 228        Page 9 of 9




accordance with accepted practices[.]” (ECF No. 203-2 at 3.) The court’s prior Order addressed

this issue. (See ECF No. 188.) Nash may testify as to relevant standards, policies, and procedures,

and whether such standards were met in this case, so long as such testimony does not stray into

impermissible legal conclusions as set forth above.

                                        IV. CONCLUSION

       For the reasons above, the court GRANTS the Government’s Motion in Limine as set

forth above. (ECF No. 203.)

       IT IS SO ORDERED.



                                                         United States District Judge

March 31, 2021
Columbia, South Carolina




                                                9
